DETAILED ACTION
Applicant's arguments filed on 02/08/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…A high voltage alternating current power supply, comprising: a power output; a first low-voltage alternating current power receiving means that conducts a first current flow to a first electrical terminal; a second low-voltage alternating current power receiving means that conducts a second current flow, wherein the second current flow is not the first current flow; and a current isolation means connecting the second low-voltage alternating current power receiving means and a second electrical terminal, and isolating the first current flow from the second current flow.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “…An alternating current power supply configured to provide a high- voltage alternating current power output resulting from a coupling of a first low-voltage alternating current power source providing a first voltage and a first current flow, and a second low-voltage alternating current power source providing a second voltage and a second current flow, the alternating current power supply comprising: a first low-voltage alternating current power input receiving the first voltage; a second low-voltage alternating current power input receiving the second voltage; a high-voltage alternating current power output having a first output conductor and a second output conductor having an output voltage between them equal to a phasor sum of the first voltage and the second voltage; and an isolation means inductively coupling the high voltage alternating current power output and the second low-voltage alternating current power input.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…a first low voltage circuit having a hot lead supplying a first current at a first low voltage to a load and a neutral lead returning said first current from the load; a second low voltage circuit having a hot lead providing a second current at a second low voltage to the primary side of a current isolation device and a neutral lead returning said second current from the isolation device , wherein the current isolation device generates an output voltage equal to the inverted polarity of the second low voltage to the load, wherein further the total voltage across the load is equal to a phasor summation of the first low voltage and the inverted polarity second low voltage.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The reference best references are cited in the PTO-892, however none of the reference teach the connection of the transformer T in Figure 3 of the application and the interaction between the 10b and V-out.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838